UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

EDWARD HUGH OKUN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00132-REP-1)


Argued:   September 21, 2011            Decided:   November 17, 2011


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Andrew Anthony Protogyrou, PROTOGYROU & RIGNEY, PLC,
Norfolk, Virginia, for Appellant. Michael Steven Dry, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.
ON BRIEF: Neil H. MacBride, United States Attorney, Alexandria,
Virginia, Jessica A. Brumberg, Richard D. Cooke, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward Hugh Okun operated a “Ponziesque” scheme, resulting

in losses in excess of $125 million dollars.                             Following a jury

trial, he was convicted on twenty-three counts arising from this

scheme.      He     was     sentenced        to    1200    months’       imprisonment,       a

sentence    3600       months      below    the    advisory          Guidelines      sentence.

Okun raises four issues on appeal: (1) whether the superseding

indictment       was    legally      sufficient;          (2)    whether       the    district

court    erred     when     it   refused     to    grant        an    evidentiary      hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978); (3) whether

the     district       court     erred      when    it     denied        his    motion    for

continuance filed two weeks before trial; and (4) whether the

district court abused its discretion in sentencing him.                               For the

reasons stated below, we affirm.



                                     I. Background

      In 2005, Okun was the sole owner of Investment Properties

of America (IPofA), a Virginia limited liability company, with

its principal place of business in Richmond, Virginia.                                   IPofA

was     involved       in    the     business       of     commercial          real    estate

investment and management.                 In 2005, Okun formed 1031 Tax Group,

a Delaware limited liability company with its principal place of

business in Richmond.



                                              2
     In connection with 1031 Tax Group, Okun became involved in

the business of operating qualified intermediary (QI) companies. 1

Between    August    2005     and     December        2006,     Okun   acquired      six

different QI companies, which in turn became subsidiaries of

1031 Tax Group.

     After    acquiring      his    first       QI   company,    Atlantic      Exchange

Company    (AEC),    Okun    began     to   wire      AEC   client     funds    to   his

personal     bank   account     and     IPofA’s        bank     account,    with     the

assistance    of    Lara    Coleman,    IPofA’s        Chief    Operating      Officer.

During the conspiracy, Coleman continued to assist Okun in the

     1
        Section 1031 of the Internal Revenue Code permits
individuals (exchangers) to defer the payment of capital gains
tax on the sale of certain assets when such assets are properly
exchanged in a “like kind” exchange.       26 U.S.C. 1031.    In
general, a like-kind exchange occurs when one piece of property
is sold and, within a given period of time, a similar piece of
property is purchased.      The like-kind exchange allows the
exchanger to delay recognizing a gain on the sold property, as
the tax basis of the sold property carries forward to the newly-
acquired property.    Thus, the recognition of a gain and the
payment of capital gains tax are delayed.    Id. § 1031(d).  For
the newly-acquired property to qualify as “like kind,” it must
be identified within forty-five days and be purchased within one
hundred and eighty days of the sale of the sold property. Id. §
1031(a)(3).   In addition, the exchanger must not receive the
proceeds from the sale of the sold property, either actually or
constructively, during the prescribed period.       26 C.F.R. §
1.1031(k)–1(a).   A QI company can be used to hold the sale
proceeds in the interim, preventing the exchanger’s receipt of
the funds. Id. § 1.1031(k)–1(g)(4). The Internal Revenue Code
and regulations contain no requirement or restriction as to how
the QI company is to hold the proceeds and, so far as the
Internal Revenue Code is concerned, the QI company may invest
the proceeds.    Such investment typically is governed by the
agreement between the exchanger and the QI company.



                                            3
fraudulent scheme, which enabled Okun to use money held by the

QI companies on behalf of the exchangers for personal use and

for purposes related to IPofA’s business.             The uses of the funds

held by the QI companies were not disclosed to the exchangers

and were in violation of the agreements between the exchangers

and the QI companies.

      In 2007, Janet Dashiell, who had managed one of the QI

companies acquired by Okun, began to work for 1031 Tax Group.

Dashiell alerted the government to the manner in which the QI

funds were being used by Okun and 1031 Tax Group.

      In May 2007, 1031 Tax Group filed for bankruptcy.                      The

collapse of 1031 Tax Group ultimately resulted in a loss in

excess of $125 million dollars to exchangers who had deposited

funds with the QI companies affiliated with 1031 Tax Group.

      On March 17, 2008, a three-count indictment was filed in

the United States District Court for the Eastern District of

Virginia, charging Okun with the following offenses: one count

of   mail   fraud,    18   U.S.C.   §   1341;   one    count    of    bulk   cash

smuggling, 31 U.S.C. § 5332; and one count of making a false

declaration, 18 U.S.C. § 1623(a).

      On    July     10,   2008,    a   twenty-seven     count       superseding

indictment was filed in the district court.                    The superseding

indictment charged Okun with the following offenses: one count

of conspiracy to commit mail fraud and wire fraud, 18 U.S.C.

                                        4
§§ 1341, 1343, and 1349, one count of conspiracy to commit money

laundering,         id.    §§ 371      and    1956(h),       thirteen      counts      of    wire

fraud, id. § 1343, three counts of mail fraud, id. § 1341; three

counts of promotional money laundering, id. § 1956(a)(1)(A)(i),

one         count         of       concealment             money      laundering,             id.

§ 1956(a)(1)(B)(i),               three      counts    of     money       laundering,         id.

§ 1957, one count of bulk cash smuggling, 31 U.S.C. § 5332, and

one count of making a false declaration, 18 U.S.C. § 1623(a).

       On    February       27,    2009,      the    government      filed      a   motion    to

dismiss one of the wire fraud and one of the mail fraud counts.

On the same day, the district court granted the motion.

       On March 3, 2009, the case proceeded to trial.                                 After the

government         rested      its    case,     Okun       moved    for    a    judgment      of

acquittal pursuant to Rule 29 of the Federal Rules of Criminal

Procedure.          The district court granted the motion with respect

to the two remaining mail fraud counts, but denied the motion as

to    the    other       counts.       Following       Okun’s       presentation        of   his

defense,          closing         arguments,         and      the     district          court’s

instructions, the case went to the jury.                            The jury found Okun

guilty       as     to     the       remaining       twenty-three          counts      of    the

superseding indictment.

       The        district       court       sentenced       Okun     to       1200     months’

imprisonment, a downward variance from the advisory Guidelines



                                                 5
sentence     of   4800     months’      imprisonment.           Okun      noted    a    timely

appeal.



                    II.     Sufficiency of the Indictment

      Okun    first      challenges      the      sufficiency       of     the    indictment

with respect to the mail fraud and wire fraud conspiracy count

and the wire fraud counts.                   According to Okun, the indictment

did    not        provide        sufficient           notice        of      the        alleged

misrepresentations made by Okun to complete the alleged frauds.

      Whether     an     indictment      properly         charges     an    offense      is    a

matter of law which we consider de novo if, as in this case, the

defendant     below      makes    a    timely       objection    to      the     indictment.

United States v. Darby, 37 F.3d 1059, 1062-63 (4th Cir. 1994).

Because Okun timely objected below to the sufficiency of the

indictment, we apply a heightened scrutiny.                      Id. at 1063.            Under

our case law, a “valid indictment must: (1) allege the essential

facts constituting the offense; (2) allege each element of the

offense,     so     that     fair       notice       is    provided;        and        (3)    be

sufficiently       distinctive         that     a    verdict    will       bar    a     second

prosecution for the same offense.”                    United States v. Bolden, 325
F.3d 471, 490 (4th Cir. 2003).

      In   this    case,    the       mail    fraud    and   wire        fraud    conspiracy

count and the wire fraud counts tracked the statutory language

of the relevant statutes and contained the essential elements of

                                              6
both mail fraud and wire fraud, as well as conspiracy.                Cf.

United States v. Fogel, 901 F.2d 23, 25 (4th Cir. 1990) (noting

that an indictment that tracks the statutory language ordinarily

is   valid). 2   For   example,   the   mail   fraud   and   wire   fraud

conspiracy count charges:

      From in or about August 2005 through in or about May
      2007, within the Eastern District of Virginia and
      elsewhere, defendants [Edward Hugh Okun and Lara
      Coleman] did unlawfully, knowingly, and intentionally
      combine, conspire, confederate, and agree with each
      other and with others, both known and unknown, to
      commit offenses against the United States, to wit:

      a.    To devise and intend to devise a scheme and
      artifice to defraud and to obtain money and property
      by means of material false and fraudulent pretenses,
      representations, and promises, and knowingly transmit
      and cause to be transmitted by means of wire
      communications in interstate and foreign commerce, any
      writings, signs, signals, pictures, and sounds for the
      purpose of executing such scheme and artifice, in
      violation of Title 18, United States Code, Section
      1343;

      b.   To devise and intend to devise a scheme and
      artifice to defraud and to obtain money and property
      by means of material false and fraudulent pretenses,
      representations, and promises, and knowingly: (a)
      placing and causing to be placed in any post office
      2
        The elements of mail fraud are: (1) the existence of a
scheme to defraud and (2) the use of mails to perpetrate that
scheme.   United States v. Vinyard, 266 F.3d 320, 326 (4th Cir.
2001).   The elements of wire fraud are: (1) the existence of a
scheme to defraud and (2) the use of wire communication in
furtherance of that scheme.    United States v. Curry, 461 F.3d
452, 457 (4th Cir. 2006). The elements of a mail fraud or wire
fraud conspiracy are: (1) the existence of an agreement to
commit mail or wire fraud, (2) willing participation by the
defendant, and (3) an overt act in furtherance of the agreement.
United States v. Edwards, 188 F.3d 230, 234 (4th Cir. 1999).



                                   7
     and authorized depository for mail matter, any matter
     and thing whatever to be sent and delivered by the
     Postal Service; (b) depositing and causing to be
     deposited any matter and thing whatever to be sent and
     delivered by any private and interstate commercial
     carrier; and (c) causing to be delivered by mail and
     private and interstate commercial carrier any matter
     and thing whatever according to the direction thereon,
     in violation of Title 18, United States Code, Section
     1341.

(J.A. 69).

     The language used to describe the mail fraud and wire fraud

conspiracy count directly tracks both the mail and wire fraud

statutes,    but   adds    in     both    instances    that   the    “false    and

fraudulent    pretenses”        were     “material.”      (J.A.     69).       The

introductory charging language tracks 18 U.S.C. § 1349, which

criminalizes any attempt or conspiracy to violate, among other

statutes,    the   mail   fraud    and    wire   fraud   statutes.      Numerous

overt acts in furtherance of the conspiracy are set forth in the

lengthy manner and means section of the mail fraud and wire

fraud conspiracy count.           Thus, the essential elements for this

count are clearly specified.

     The same can be said about the wire fraud counts.                        Those

counts charge that Okun and others

     for the purpose of executing the scheme and artifice
     to defraud and to obtain money and property by means
     of   material    false   and    fraudulent   pretenses,
     representations, and promises, did knowingly transmit
     and cause to be transmitted by means of wire
     communications in interstate and foreign commerce, any
     writings, signs, signals, pictures, and sounds for the
     purpose of executing such scheme and artifice.

                                          8
(J.A.    83).    This   charging     language    is   identical    to    § 1343,

except that, like the language in the mail fraud and wire fraud

conspiracy count, it adds the word “material” to describe the

“false and fraudulent pretenses.”          (J.A. 83).

       The mail fraud and wire fraud conspiracy count and the wire

fraud counts also alleged the essential facts underlying each

offense, allowing Okun to raise the defense of double jeopardy

should the need arise in a successive prosecution.                With respect

to the mail fraud and wire fraud conspiracy count, the manner

and means section of that count describes how Okun purchased QI

companies, which used exchange agreements that required client

exchange funds to be held for the purpose of funding client

exchanges.      Instead of abiding by the requirements set forth in

the exchange agreements, Okun used the client exchange funds

both    to   purchase   other   QI   companies   and    for   other     purposes

wholly unrelated to funding client exchanges.

       The manner and means section of the mail fraud and wire

fraud conspiracy count also describes how Okun and others hid

from 1031 Tax Group clients the true and desperate financial

condition of 1031 Tax Group by paying off earlier exchangers

with the deposits of later exchangers.            The count also describes

how Okun and others lied to exchangers when the exchanges came

due and how 1031 Tax Group was unable to fund the exchanges.



                                       9
       The manner and means section of the mail fraud and wire

fraud    conspiracy        count      also      details     how      Okun       and    other

conspirators         concealed     the    theft     of    1031     Tax    Group       client

exchange funds from other executives both at IPofA and 1031 Tax

Group.         The    count    focuses     on     important       aspects       of    Okun’s

scheme by highlighting three different sources of legal advice

that    Okun    received      in   the    late     fall   of     2006    regarding          his

misappropriation of 1031 Tax Group funds.                        The count also sets

forth an approximate loss of $132 million dollars.

       Like the mail fraud and wire fraud conspiracy count, the

wire fraud counts also set forth the essential facts underlying

each count.          The superseding indictment provides a sufficient

description of a scheme to defraud.                   The superseding indictment

alleges that property had been misappropriated, the means by

which    Okun    gained       control    over     that    property,       and        that    he

attempted to conceal material facts from the rightful owners of

that    property.         Moreover,      each     count   sets    forth     a    date,       an

amount, and a description of the wire transaction.

       In sum, the mail fraud and wire fraud conspiracy count sets

forth the essential elements of the offense and the essential

facts with more than sufficient specificity to put Okun and any

future    court      on   notice    of    the     actions      for   which       Okun       was

charged, and would allow Okun to properly raise a defense of

double jeopardy in a future prosecution.                       The count included a

                                             10
date    range     for    the    conduct      charged,          identified        the    relevant

companies,      detailed       the    manner          and    means    of   the    scheme,     and

included an approximate amount of total loss.                               The wire fraud

counts contained the same necessary specificity.                                 Thus, Okun’s

challenge to the sufficiency of the indictment must be rejected.

Cf. United States v. Loayza, 107 F.3d 257, 261 (4th Cir. 1997)

(“The    indictment        here      was    sufficiently             specific.         The   time

period,    the     scheme,      the    purported             investment     companies,       the

‘cover-up’ of the diversion of funds, and the use of the mail to

carry out the scheme are all alleged.”).



                         III. Franks Evidentiary Hearing

       On April 26, 2007, a search warrant was issued by a United

States Magistrate Judge pursuant to a sworn affidavit filed by

United    States       Postal     Inspector           John    Barrett,     Jr.         Inspector

Barrett’s affidavit set forth information and beliefs concerning

the     illegal       activities      of     Okun       and     his     related        corporate

entities.         The     primary      source          of     the     information       in    the

affidavit       was     Dashiell.          The    information          from      Dashiell     was

corroborated by evidence produced by a confidential informant

(CI).     At issue here is Paragraph 18 of the affidavit, which

states:

       [Dashiell] has informed me that on a daily basis, 1031
       Tax Group clients either close on substitute property,
       and so need their deposited funds, or decide not to

                                                 11
       purchase new property and request that their deposits
       be returned.     Because client funds have not been
       maintained in insured bank accounts, and have instead
       been used by the subjects for various investments and
       personal expenses, their funds are not available to be
       returned.    Instead, for at least the last several
       weeks, 1031 Tax Group has been using the money
       deposited by new clients to re-pay other clients who
       need   or  are   demanding  their  funds   immediately.
       [Dashiell] has informed me that 1031 Tax Group has not
       had enough money over the past several weeks to pay
       several of their clients.     In conversations between
       David Field and [Dashiell], recorded with the consent
       of [Dashiell], Field confirmed that 1031 Tax Group
       does not have sufficient funds to repay its clients.
       During one of those conversations, Field stated that
       Edward Okun was working on refinancing deals that
       would bring more money into the 1031 Tax Group
       companies, but that in the meantime, the companies
       should continue to bring in new clients so that their
       deposits can be used to pay the clients currently
       demanding their money.

(J.A. 747-48).

       The     search    warrant    authorized      the    searching         agents   to

retrieve:      (1)     all   communications      between      and    among    1031    Tax

Group    clients       and   officers      and   employees      of   IPofA     and    its

subsidiaries and related companies; (2) all documents and data

regarding the movement of money between Okun and other Okun-

related companies and third parties; (3) all bank records of

Okun    and    other    Okun-related       companies;     and    (4)    any    retained

copies    of    tax     returns    filed    by   Okun   and     other   Okun-related

companies.

       On April 27, 2007, federal law enforcement agents undertook

a thorough search of the offices of various corporate entities


                                           12
associated with Okun and 1031 Tax Group.                                The product of that

search was a large quantity of documentary evidence relating to

Okun and his transactions with the various companies with which

he was involved.

       In     the    district         court,    Okun        challenged          the     search    on

numerous      grounds.           On    appeal,       however,          he     presses    only    one

claim.       According to Okun, Paragraph 18 of Inspector Barrett’s

affidavit contained one material false statement, that is, that

IPofA’s Chief Financial Officer, David Field, “confirmed [with

Dashiell] that 1031 Tax Group does not have sufficient funds to

repay its clients.”              (J.A. 748).         Okun posits the exact opposite

is     true—that         Field    “believed          that        sufficient        assets       were

available to repay all investors.”                     Appellant’s Br. at 11.

       The    district         court    rejected       this           contention,       concluding

that        Inspector          Barrett’s         statement              concerning         Field’s

confirmation was not false.                    According to the district court,

Inspector          Barrett’s      statement          was        not     false,     because,       in

context, Inspector Barrett “is stating that he has been informed

that 1031TG does not have the funds on hand to pay back those

exchangers         who   are     currently      requesting             the     return    of   their

funds,       but    that    the       corporation          is    investigating           financing

options that would allow for the exchangers to be paid.”                                      (J.A.

581).        The     district         court    noted       that        this    reading     of    the

affidavit was supported by other portions of the affidavit.

                                                13
        In general, a defendant is not entitled to challenge the

veracity of a facially valid search warrant affidavit.                                  United

States v. Allen, 631 F.3d 164, 171 (4th Cir. 2011).                                   In its

decision     in    Franks,       however,      the     Supreme       Court   carved     out    a

narrow exception to this rule:

       [W]here the defendant makes a substantial preliminary
       showing   that   a   false  statement  knowingly   and
       intentionally, or with reckless disregard for the
       truth, was included by the affiant in the warrant
       affidavit, and if the allegedly false statement is
       necessary to the finding of probable cause, the Fourth
       Amendment . . . requires that a hearing be held at the
       defendant’s request.
438 U.S.     at     155-56.          After    making     the     essential      preliminary

showing, the defendant is entitled to an evidentiary hearing on

the veracity of the statements in the affidavit.                             The purpose of

a   Franks    evidentiary            hearing      is    to     determine       whether    the

probable cause determination was based on intentionally false

statements.        United States v. Akinkoye, 185 F.3d 192, 199 (4th

Cir.    1999).          If,     after     a   Franks         evidentiary      hearing,    the

defendant     has       shown   by    a   preponderance         of    the    evidence    that

false    statements        were      knowingly         and    intentionally       (or    with

reckless disregard for the truth) included in the search warrant

affidavit,        and    that    such     false      statements       were    necessary       to

establish         probable       cause,       the      evidence        seized     must        be

suppressed.        Franks, 438 U.S. at 155–56.




                                               14
       In     order       for    the    Franks       rule       to    apply      and     justify

suppression, the defendant must satisfy both prongs of the rule.

First,       the    defendant       must     show    by     a    preponderance           of    the

evidence          that    the   affiant       placed      false       statements         in    the

affidavit, either knowingly and intentionally or with a reckless

disregard for the truth.                   Id. at 156.           Second, the defendant

must       show    that,    with    the      false    statements           purged      from    the

affidavit, the remainder of the affidavit is insufficient to

establish probable cause.                Id. at 155–56.              Thus, if an affidavit

includes          false    statements        knowingly          and       intentionally        (or

recklessly) made, the evidence seized in the resulting search

will not be suppressed if the affidavit, purged of the false

statements,         is     nonetheless       sufficient         to     establish       probable

cause.       See United States v. Friedemann, 210 F.3d 227, 229 (4th

Cir.       2000)    (requiring         suppression      only         if    false     statements

necessary to finding of probable cause).

       Okun’s       Franks      contention     founders         for       the   simple      reason

that       Inspector      Barrett’s      affidavit        does       not   contain      a     false

statement,         as     counsel      for    Okun     candidly           conceded     at     oral

argument. 3        Inspector Barrett’s affidavit states that he had been



       3
       In its brief, the government raises the issue of standing,
contending that the mere fact that Okun owned the corporate
entities whose premises were searched is insufficient to confer
upon him Fourth Amendment standing. Because there were no false
(Continued)
                                               15
informed by Dashiell that 1031 Tax Group in “the past several

weeks”    did   not    have   sufficient    funds   on     hand   to    pay     back

“several” of its clients.          (J.A. 748).      This information, which

Okun does not challenge, amply supports the veracity of Field’s

confirmation that there were insufficient funds to repay 1031

Tax Group’s clients.          The truth of Field’s confirmation also is

supported by the corroborative evidence that Okun was seeking

financing to continue the fraud.            In short, the district court

did not err when it refused to order an evidentiary hearing

pursuant to Franks. 4



                 IV. Denial of Motion for Continuance

     We   review      the   district   court’s    denial    of    a    motion    for

continuance for abuse of discretion.             United States v. Williams,

445 F.3d 724, 739 (4th Cir. 2006).               The district court abuses

its discretion when its denial of a motion for continuance is

“an unreasoning and arbitrary insistence upon expeditiousness in




statements in the affidavit at issue, we need not address the
issue of standing.
     4
       We also note that Okun’s Franks argument fails because:
(1) nothing in the record indicates that Inspector Barrett’s
alleged false statement was made with intentional or reckless
disregard for its truth; and (2) even assuming that Okun is
correct that Inspector Barrett intentionally included the
alleged false statement in his affidavit, the remainder of the
lengthy and thorough affidavit demonstrates probable cause.


                                       16
the face of a justifiable request for delay.”                      Id. (citation and

internal quotation marks omitted).

     In November 2008, Okun received a continuance of the trial

until    March    2,   2009.       His    January     16,       2009   request    for    a

continuance was denied.             Two weeks prior to trial, Okun again

sought a continuance.            This motion was premised on two theories.

First,    the     government        had    provided         a     witness      list     in

alphabetical      order    instead    of    listing      the     order   in    which    it

intended to call such witnesses.                 Second, Okun argued that he

was uncertain as to whether the government would be permitted to

proceed with a theory that Okun made misrepresentations to the

prior owners of the QI companies he purchased, in addition to

the clients of those QI companies.

     The district court denied the motion though, in its order,

the government was ordered to provide a list of witnesses in the

order in which they would be called to testify.                          The district

court found that Okun had adequate notice of the government’s

theory of the case and that a continuance would prejudice the

government.

     We find no abuse of discretion.                  The record reflects that

the government discussed with Okun’s counsel for many months its

theory    of     misrepresentations         to    prior         owners    of     the    QI

companies.       Counsel for Okun was also on notice of such theory

through    a     variety    of     district      court      filings      and   document

                                           17
production.       Moreover,            had   a    continuance        been       granted,       the

government     would       have    suffered           prejudice,     as    it     had    already

arranged for over twenty-five witnesses to travel to Richmond

from around the country.



                                        V. Sentence

       We review a sentence imposed by the district court under

the    deferential         abuse-of-discretion                standard,      regardless        of

whether     the   sentence         imposed        is       inside,    just       outside,      or

significantly outside the Guidelines range.                               United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008); see also Gall v.

United States, 552 U.S. 38, 41 (2007).                           The first step in this

review      requires       us     to    inspect         the      record    for     procedural

reasonableness by ensuring that the district court committed no

significant procedural errors, such as failing to calculate or

improperly calculating the Guidelines range, failing to consider

the    18   U.S.C.     §    3553(a)      factors,          or    failing     to    adequately

explain the sentence.              United States v. Boulware, 604 F.3d 832,

837–38 (4th Cir. 2010).

       In explaining the selected sentence, the district court is

not    required   to       “robotically          tick      through    §    3553(a)’s       every

subsection.”      United States v. Johnson, 445 F.3d 339, 345 (4th

Cir.     2006).        Rather,         the       district        court     “must        make    an

individualized       assessment          based        on   the    facts     presented,”        by

                                                 18
applying      “the    relevant      §    3553(a)         factors    to    the    specific

circumstances of the case before it.”                     United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009) (citation, internal quotation

marks, and      emphasis     omitted).             The   district    court      must   also

state in open court the particular reasons supporting its chosen

sentence    and      “set   forth   enough         to    satisfy”    us   that    it   has

“considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.”                             Rita v.

United States, 551 U.S. 338, 356 (2007).                      “If, and only if, we

find the sentence procedurally reasonable can we consider” its

substantive reasonableness.                  Carter, 564 F.3d at 328 (citation

and internal quotation marks omitted).

      In this case, the sentence imposed is both procedurally and

substantively reasonable.                First, the district court properly

calculated the applicable Guidelines range.                        Okun was convicted

of one count of conspiracy to commit mail fraud and wire fraud,

one   count    of     conspiracy        to    commit     money     laundering,     twelve

counts of wire fraud, seven counts involving money laundering,

one count of bulk cash smuggling, and one count of making a

false declaration.           The convictions were grouped together for

sentencing purposes and produced a single offense level of 53,

ten levels above the highest offense level on the Sentencing

Table.     A total offense level of more than 43 is to be treated

as an offense level of 43.                   U.S. Sentencing Guidelines Manual

                                              19
(USSG)    Chapter   5,   Part    A   Sentencing    Table,   comment.      (n.2).

Okun’s criminal history category was I.              Under the Guidelines,

offense level 43, in criminal history category I, provides an

advisory Guidelines sentence of life imprisonment.                Because none

of the counts of conviction carried a statutory maximum sentence

of life imprisonment, the district court applied USSG § 5G1.2,

which governs sentencing on multiple counts of conviction. 5                  As

such,    Okun’s   advisory    Guidelines     sentence    was   the    statutory

maximum    sentence   on   all     counts   of   conviction    combined—4,800

months.

     Next, the district court considered the relevant § 3553(a)

factors,    emphasizing      the     extensive    harm   caused      by   Okun’s

conduct, and the need for adequate deterrence and to protect the

public from further crimes by Okun.               The district court also

considered Okun’s heart condition.

    Okun’s main challenge to his sentence is that the district

court did not consider his age and lack of criminal history in


     5
        The statutory maximum sentences for the counts of
conviction varied from five to twenty years.    USSG § 5G1.2(d)
states: “If the sentence imposed on the count carrying the
highest statutory maximum is less than the total punishment,
then the sentence imposed on one or more of the other counts
shall run consecutively, but only to the extent necessary to
produce a combined sentence equal to the total punishment.   In
all   other  respects,  sentences  on  all  counts   shall  run
concurrently, except to the extent otherwise required by law.”
USSG § 5G1.2(d).



                                       20
imposing sentence.       However, we have repeatedly emphasized that

the   district   court   is   not   required    to    apply   § 3553(a)         in   a

checklist   fashion.      Johnson, 445 F.3d   at   345.         Here,    the

district court made extensive findings supporting the imposition

of a variance sentence 3600 months below the advisory Guidelines

sentence.    After     reviewing    those    extensive     findings,       we    are

satisfied   that   the    district     court     considered       the    parties’

arguments and had a reasoned basis for exercising its own legal

decisionmaking authority.       Rita, 551 U.S. at 356.             Accordingly,

we reject Okun’s challenge to his sentence. 6



                              VI. Conclusion

      For the reasons stated herein, the judgment of the district

court is affirmed.

                                                                         AFFIRMED




      6
       Okun also complains that his sentence exceeded the length
of sentence typically imposed in similar cases. Under 18 U.S.C.
§ 3553(a), one relevant sentencing factor is the need to avoid
unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct.        18
U.S.C. § 3553(a)(6). We note the sentence imposed in this case
is in line with sentences imposed in similar white-collar cases.
See, e.g., United States v. Lewis, 594 F.3d 1270, 1278 (10th
Cir.) (affirming 310-year sentence for a defendant convicted by
a jury of an investment fraud of over $40 million dollars),
cert. denied, 130 S. Ct. 3441 (2010).



                                      21